t c summary opinion united_states tax_court leedreau llc leonia m boudreau sole member petitioner v commissioner of internal revenue respondent docket no 30376-08s filed date leonia m boudreau for petitioner molly h donohue for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case the instant case arises from a petition for judicial review filed in response to a notice_of_determination concerning collection action s under sec_6320 and or the issue presented is whether respondent may proceed with the collection action as so determined before us now is respondent’s motion for summary_judgment background leonia m boudreau ms boudreau resided in the state of massachusetts when the petition was filed during the periods at issue leedreau llc the llc was a single-member limited_liability_company validly created under massachusetts law ms boudreau was the sole member of the llc during the periods at issue she did not elect to have the llc treated as a corporation for federal_income_tax purposes all references to petitioner refer to the llc and its sole member ms boudreau who are treated as a single_taxpayer under the regulations as discussed below petitioner’s tax_liability the llc failed to file form sec_941 employer’s quarterly federal tax_return for tax periods ended june september and date and march june september and date in addition the llc failed to file a form_940 employer’s annual federal unemployment futa_tax return for the tax period ended date respondent generated substitutes for return pursuant to sec_6020 for these tax periods and consistent with existing procedures assessed the taxes due final notices of intent to levy on date respondent issued a final notice--notice of intent to levy and notice of your right to a hearing with regard to each of the tax periods at issue except the tax period ended date on date petitioner timely submitted a form request for a collection_due_process or equivalent_hearing in respect of all of the tax periods at issue including the tax period ended date petitioner requested the hearing only on the basis that ms boudreau was not a responsible_officer of the llc on date respondent issued a final notice-- notice_of_intent_to_levy and notice of your right to a hearing with regard to the tax period ended date on date petitioner timely submitted a form for the tax period ended date again stating only that ms boudreau was not a responsible_officer of the llc administrative developments a settlement officer from respondent’s appeals_office was assigned to petitioner’s collection case for all of the tax periods at issue by letter dated date sent to both petitioner and petitioner’s authorized representative the settlement officer scheduled a telephone conference for date this letter also stated that in order for the settlement officer to consider a collection alternative petitioner was required to submit a collection information statement signed tax returns for designated tax periods and proof of federal tax deposits for one tax period neither petitioner nor petitioner’s representative contacted the settlement officer at the scheduled time for the conference call in addition petitioner did not submit the requested information to the settlement officer ultimately on date respondent’s appeals officer issued a notice_of_determination concerning collection action s under sec_6320 and or sustaining respondent’s proposed levy petition on date ms boudreau filed the petition in the petition ms boudreau states that she disagrees with the notice_of_determination on the basis that the liability is not her liability as she was not a responsible_officer of the llc and the operation was leased to a third party on date respondent filed the answer to the petition respondent’s motion for summary_judgment on date respondent filed the motion for summary_judgment that is presently before the court hearing on respondent’s motion for summary_judgment the court calendared for hearing respondent’s motion for summary_judgment on date both parties appeared and were heard at the hearing petitioner filed an objection to respondent’s motion respondent argues that because the llc did not elect to be treated as a corporation for federal tax purposes ms boudreau as the sole member is personally liable for the llc’s tax_liabilities ms boudreau argues that she should not be personally liable for the llc’s tax_liabilities because she was not a responsible_officer of the llc ms boudreau contends that the llc was leased to a third party who was permitted to use the taxpayer_identification_number of the llc ms boudreau further contend sec_2 in petitioner’s objection to respondent’s motion for summary_judgment petitioner conceded that ms boudreau was a responsible_officer for the period of date through date that this lessee is responsible for the tax_liabilities of the llc pursuant to their lease agreement discussion a summary_judgment summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b after carefully reviewing the record we are satisfied that there is no genuine issue as to any material fact and a decision may be rendered as a matter of law accordingly we shall grant respondent’s motion for summary_judgment b respondent’s proposed levy sec_6330 generally provides that the commissioner cannot proceed with collection by levy until the taxpayer has been given notice and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied with judicial review of the administrative determination see 115_tc_35 114_tc_176 sec_6330 prescribes the matters that a taxpayer may raise at an appeals_office hearing in sum sec_6330 provides that a taxpayer may raise collection issues such as spousal defenses the appropriateness of the commissioner's intended collection action and possible alternative means of collection sec_6330 provides that the existence and amount of the underlying tax_liability can be contested at an appeals_office hearing only if the person did not receive a notice_of_deficiency for the tax in question or did not otherwise have an earlier opportunity to dispute the tax_liability see 114_tc_604 goza v commissioner supra pincite sec_6330 grants the court jurisdiction to review the appeals office’s determination to proceed with collection action via levy after the hearing when rendering a judgment as a matter of law the standard of review makes no difference we must reject erroneous views of the law 124_tc_56 although petitioner was given the opportunity for an administrative hearing neither petitioner nor petitioner’s representative called the settlement officer at the appointed time petitioner has not alleged any spousal defenses challenged the appropriateness of collection actions or proposed any collection alternatives any such issue is now deemed to be conceded see rule b any issue not raised in the assignments of error shall be deemed to be conceded ms boudreau’s only contention is that she is not liable for the taxes owed by the llc because she was not a responsible_officer of the llc c check-the-box_regulations sec_301_7701-1 through proced admin regs check-the-box_regulations provide rules for the classification of business entities for federal tax purposes these regulations provide rules and procedures for taxpayers to choose the tax treatment of their business_entity upon formation a business_entity such as a limited_liability_company with two or more members is treated as a partnership unless it elects to be treated as a corporation sec_301_7701-3 proced admin regs however a business_entity with only one member is treated as a disregarded_entity unless it elects to be treated as a corporation separate from its owner sec_301_7701-3 proced admin regs a single-member entity must make an affirmative election on a form_8832 entity classification election in order to be treated as a corporation separate from its owner comensoli v commissioner tcmemo_2009_242 petitioner does not challenge the validity of the check-the- box regulations in any event this court has previously held those regulations to be valid in this context see med practice solutions llc v commissioner t c __ for employment_taxes related to wages paid on or after date a disregarded_entity is treated as a corporation for purposes of employment_tax reporting and liability sec_301_7701-2 e proced admin regs see med practice solutions llc v commissioner supra at __ slip op pincite this amendment does not apply to the instant case during all of the taxable periods at issue ms boudreau was the sole member of the llc ms boudreau never filed a form_8832 to have the llc treated as a corporation for federal tax purposes accordingly the llc is disregarded as an entity separate from ms boudreau pursuant to sec_301 b ii proced admin regs thus ms boudreau is personally liable for the taxes owed by the llc it is irrelevant that ms boudreau allowed a third party to use the taxpayer_identification_number associated with her solely owned llc respondent is thereby authorized to collect the llc’s unpaid taxes from ms boudreau by means of the levy to reflect the foregoing an order granting respondent’s motion for summary_judgment and decision for respondent will be entered
